Title: To John Adams from John Dudley, 2 November 1783
From: Dudley, John
To: Adams, John


          sir
            poultry Compter Cheapside London2nd. November 1783
          With all due deference—I beg Leave to Lay before you the following facts— Necessity is the motive—that frequently obliges me to actions contrary to my Inclination—hope it will Be admited to pleade in Excuse for the Liberty I take in soliciting your Intrest in my Behalf—without previous Leave— my case is as follows) I am a native of America N Carolina—was an officer in the Service of the united States—and in may 1781 was on the Lines opposite New York—had my Retreat cut of by a party of Refugeas under the command of a Mr Blawvelt—was wounded and taken prisnor—caried in to new York from thence Sent to England—and By my Arrival the wound I had Recieved togather with hard fare I met with had got so Bad that I was obliged to Suffer the Amputation of my Left Leg— which Rendered me Incapible of Returning to my native country till I was Entangled in Debt for common Necessaries of Life— Notwithstanding—I have made frequent applications—to this government— for that Releaf my unhappy situation had an immediate call for—and which I had Reson to Expect—and sorry I am to Say my applications—was of Little Effect— I waited in pirson on the Right Hble. Lord Sydney Late principal Secretary of State &c—and only obtained 10£ Bank Bill—and a passport to go from thence to france— which Sum would not Discharge my Board and Lodgings—my creditors finding that my Situation—immediately arrested me for a Ballence of 40£ and Being in a Strange country could not find Bail But was obliged to go to prison where I still Remain—in a State of missery and Distress— I have Been for three months past without one penney to Support me But Live Entirely on the prison Allowence which is only one penney Bread pr. Day—and have Been obliged to pledge Every Stich of cloathing But what is at present on my Back to Discharge my Lodgings on the Masters Side of the prison—or must Be turned on the common Side of the prison amongst the fellows where thier is no place to Ley Down on But the coald Boards I have Rote to Genl. Conway and was Honored with an Interview By his Aidecamp—and do Expect Something Done for me— But the immediate call I have for Some Assistence for present use Drive me to Look up to you for pity and commisseration—and if convenient to Honor me with an Intervew—that I may communicate the particulars of my unhappy Situation— I shall take it one of the greatest favours in Life—as I am—in prison Hungry without food (Naked without Raiment—and must Say I have not Language to Express my Sufferings— pray Dont fail—if you cannot conveniently Do me the Honor to call on me your Self—for gods sake consider my Distress and Send Some gentleman that will Be So friendly as to Attend to my case—as Speedy as possible—as term Begins this week and if I cannot find Some assistence Between this and tuesday I shall Be plunged further into Missery if possible it can Be So— the Barer of this will wait at the Doar for A verbal answer—and will Return again to me— I most Humbly pray you will Excuse my plain Language—as I can Assure you Distress Render me allmost incencible— your Humanity sir in considering my Distressed Situation—will Lay an Everlasting Obligation on me—and Shall Be most Gratfully Acknowledged—when Ever I can Effect that much wished for object of Returning to my Native country—By— / sir / Your Most Devoted / Much Distressed / Very Hble Servt. &c
          John Dudley
         